Per Curiam.
A writ of certiorari was allowed in this case to test the alleged removal of the prosecutor as the sanitary engineer of Wildwood. Wildwood operates under its own charter and the Home Buie act of 1917, and is governed by a city commission under the Walsh act of 1912.
Sinnamon, the prosecutor, was oppointed by the commission as sanitary engineer of the city on November 25th, 1930. He was a world war veteran and claims that under the Tenure of Office act he could not be removed.
The term of office of the commissioners appointing him expired in May, 1932, when a new set of commissioners was chosen. When elected the new commissioners requested Sinnamon’s resignation. It was refused and he was notified by letter from the city clerk that one Weir had been appointed as his successor. The commissioners adopted a resolution appointing Weir on May 24th, 1932. On October 3d of the same year, after the writ in this case had been allowed, the office of sanitary engineer was abolished.
*646The prosecutor contends that he held a position for an indefinite term and that the various tenure of office statutes protected him from removal except for cause or if the position were abolished. The respondent replies that the prosecutor did not hold a position, but that a sanitary engineer is an officer holding for a definite term, to wit, the life of the term of the commissioners by whom he was appointed, and that later the office was abolished and the duties simply transferred to the city engineer without extra pay for the services.
The resolution of October 3d, 1932, would appear to be effective to terminate the office or position (whichever it was) and to confer the duties on the city engineer, so that action now looking to reinstatement would seem to be futile in its effects, except possibly to create a claim for services, and as there is no claim that services have been performed, no recovery could be had for these. Keegle v. Hudson County, 1 N. J. Mis. R. 583; affirmed, 102 N. J. L. 219; 130 Atl. Rep. 919; Fitzpatrick v. Passaic, 105 N. J. L. 103; 143 Atl. Rep. 728.
The notification in May, however, was not, we think, a legal removal of the incumbent, and it is, therefore, so determined.